Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00580-CV

 CHRISTUS SANTA ROSA HEALTHCARE CORPORATION d/b/a Christus Santa Rosa
                        Hospital-City Centre,
                             Appellant

                                                   v.

       Irma LOPEZ, as Wrongful Death Beneficiary of Antonio Gonzales, Jr., Deceased,
                                       Appellee

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-07558
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 8, 2014

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal with each party bearing its own costs.

Appellant’s counsel certified that he has conferred with opposing counsel, who has agreed to the

motion. Accordingly, we grant the motion. See TEX. R. APP. P. 42.1(a)(1). All costs of appeal are

taxed against the party who incurred them. See TEX. R. APP. P. 42.1(d).

                                                    PER CURIAM